Per Curiam.
By the letter of the town site act and the decisions of this court, “ the trust closed upon the entry of the town site.” Cook v. Rice, 2 Colo. 131; Clayton v. Spencer, 2 Colo. 378; Adams v. Binkley, 4 Colo. 247. And the rights of the respective parties as beneficiaries thereunder must be determined as of that date. It is clear that the defendant in error shows no right based upon an equity existing at the time of entry. ■
The plaintiff in error derives his right, if any, from his grantor, who-had, as the evidence discloses, partially built a rough board shanty upon one of the lots in April or May, 1881, and placed posts around a portion of that lot. This building was never completed, and remained unfinished and uninhabitable until some time in 1885, when it was removed by some one.
We think the trial court might fairly hold that such facts did not constitute such possession or right as the town site act requires to constitute a bona fide occupancy, and such as entitles a person to- a conveyance of lots under the town site act.
The purpose of the act is to give to actual occupants of town lots the right to purchase them at the minimum price, and such occupancy must be of' that character as evidences an intention to utilize them for either residence or business purposes, and not to hold them for speculation merely. The acts relied on by plaintiff in error fall far short of evidencing such intention, and the court below was clearly justified in -so holding, and its judgment is affirmed.

Affirmed.